Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on February 13, 2022.
As directed by the amendment: Claims 1-3, 5-6, 11, and 14-16 were amended.  Claim 17 was cancelled. Claims 1-16 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
Claim 1, line 3 recites “to transmits” which appears to be a typographical error. Examiner suggests --to transmit--.
Claim 16, line 4 recites “NFC” and this acronym should be fully spelled out the first time it is mentioned in the claims. Examiner suggests --Near Field Communication (NFC)--.
Claim 16, lines 4-5 recite “NFC communication protocol” and it appears that the word “communication” should be deleted because that is what the “C” in “NFC” stands for.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 2-4 recite “the power supply, the motor, the proximity annunciator, and the motor has a motor control contained in the handpiece” which is confusing language. Why has “the motor” been recited twice in this list? What is meant by “the power supply … the proximity annunciator… has a motor control”? What part of the proximity annunciator and power supply would the “motor control” be controlling? Furthermore, it is noted that as the claim currently stands, only the “motor control” is required to be in the handpiece.
Claim 3, line 3 recites “a motor control” and it is unclear how this “motor control” is different from the “motor controls” already recited in claim 1. If this is referring to the same element, then Examiner suggests --the motor controls--. If this is referring to a separate element, Examiner suggests clarifying what functions each “motor control” is performing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rynerson et al. (2014/0214062) in view of Schwarz-Hartmann et al. (5,974,615) and Voss et al. (2013/0085459).
Regarding claim 1, Rynerson discloses an eyelid care appliance (device 10, 110, Figs. 1-2) comprising a power supply (electric power source 42, Fig. 1), a motor (motor 30, Fig. 1), a drive system (mechanical drive unit 12 with motor chuck 32, Fig. 1; 112, 132, Fig. 2) connecting the motor (30) to a head receiver (aperture 182 of chuck 132, Fig. 2) and said drive system causes the head receiver (132, 182) to transmit oscillating motive force (reciprocating movement 38a, Fig. 1) to a cleaning head (instrument 22 with swab 14, Fig. 1; 122, 14, Fig. 2) connected to said head receiver (head 122 is detachably connectable to the head receiver aperture 182, see Fig. 2), said motor (30) having motor controls (control switches 34, Fig. 1; see the last sentence of [0025] and the last two sentences of [0026]), said eyelid care appliance having a housing (body 28, Figs. 1-2), wherein the cleaning head (22/122, 14, Figs. 1-2) is detachably mated with the head receiver (see Fig. 2, Figs. 3A-3B, and see lines 10-16 of [0021] and the first two sentences of [0030]) and protrudes from the housing (head 22/122, 14, Figs. 1-2 protrudes from the housing 28) and oscillates (28a, Fig. 1) when the motor is powered on (when powered on, the motor transmits movements such as reciprocating movement 38a, Fig. 1, see lines 10-19 of [0025]).
Rynerson is silent regarding the drive system having a geared joint; the cleaning head being a brush head; said eyelid care appliance having a proximity system and a proximity annunciator contained in the housing; and wherein the oscillation comprises repeated angular rotation up to a first angular amount in a first direction and angular 
With respect to the drive system having a geared joint and providing repeating angular oscillation that does not make a full revolution, it is noted that Applicant has admitted that such oscillating drive system transmissions are well-known (see the last two sentences of [0148] of the published application). Furthermore, Rynerson specifically contemplates providing “any motion … that creates relative motion to the debris on the eye 15 such that upon contacting the debris with the swab 14, the debris is removed” see lines 12-16 of [0025]).
Schwarz-Hartmann teaches a related handheld scrubbing and cleaning device (Fig. 1) with an attachable brush head (bristle head 26, selectively attachable by brush attachment 3, see Fig. 1, see col. 16, lines 20-21) that oscillates (alternating rotary movement 49, Fig. 1). The device has a drive system (see mechanical components inside housing 5, Fig. 1) including a geared joint (pinion 32, spur gear 33 pivotably mounted on shaft 34, Fig. 1, form a geared joint) to produce oscillating movements (49) comprising repeated angular rotation up to a first angular amount in a first direction and angular rotation up to a second angular amount in a second opposite direction such that the brush head does not make a full revolution (see col. 10, lines 47-54, the overall travel range can be about 30 to about 80 degrees). The angular oscillation (49) provides an advantageous cleaning/scrubbing effect as the oscillation movement helps to remove debris (see col. 1, lines 42-45 and col. 5, lines 9-14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive system and 
The modified Rynerson/Schwarz-Hartmann device is still silent regarding said eyelid care appliance having a proximity system and a proximity annunciator contained in the housing.
Voss teaches a related eye care device with an eye medicament dispensing unit (EMDU 100, Fig. 1) for dispensing precise quantities of a liquid medicament to the eye (see lines 1-4 of [0002]). The EMDU (100) includes a proximity system (sensor or camera 101, emitter 102, detector 103, and proximity sensor 109, Fig. 1) and a proximity annunciator (speaker 307, Fig. 3; see lines 9-20 of [0031], an audible click, tone, sound, or vibration is emitted when the proximity sensor determines the eye is within an acceptable distance) contained in the EMDU housing (see Figures 1 and 3, the proximity system elements 101, 102, 103, 109 are located in the EMDU 100.  Additionally, the speaker 307 is in Figure 3 which is a “block diagram of an exemplary EMDU” as stated in [0011]).

Regarding claim 4, the modified Rynerson/Schwarz-Hartmann/Voss device discloses wherein the head receiver (aperture 182, see Fig. 2 of Rynerson, as modified by aperture tube 13 and pin 27, Fig. 1 of Schwarz-Hartmann) is adjustable (the head receiver in the modified device allows multiple single-use treatment heads to be attached, see the second sentence of [0027] of Rynerson. Thus, it is an adjustable head receiver because different, discrete treatment heads can be detached/attached. The detachment/attachment is an adjustment).
Regarding claim 5, the modified Rynerson/Schwarz-Hartmann/Voss device discloses wherein the proximity annunciator is at least a tactile annunciator (speaker 307, Fig. 3; see lines 9-20 of [0031] of Voss, an audible click, tone, sound, or vibration is emitted when the proximity sensor determines the eye is within an acceptable distance. A vibration is a tactile annunciator).
Regarding claim 12, the modified Rynerson/Schwarz-Hartmann/Voss device discloses wherein a frequency of the oscillation is about several thousand strokes per minute (the rotary frequency is about 50 to 80 Hz, see col. 10, lines 55-57 of Schwarz-Hartmann. 50 to 80 Hz corresponds to a range of 3,000 to 4,800 strokes per minute), and Rynerson states that the frequency of movement of the head may range from sonic 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control switch(es) of Rynerson/Schwarz-Hartmann/Voss to allow the user to select oscillation frequencies to be within at least 7,000 to 9,000 strokes per minute, since it has been held that where the general conditions of a claim are disclosed in the prior art (Rynerson discloses moving the cleaning head at frequencies ranging from sonic to ultrasonic, and Schwarz-Hartmann discloses oscillating frequencies including 4,800 strokes per minute), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05.
Regarding claim 13, the modified Rynerson/Schwarz-Hartmann/Voss device discloses wherein the first angular amount and the second angular amount are 70 degrees (the overall travel can be between 30 and 80 degrees, see col. 10, lines 49-50 of Schwarz-Hartmann. Thus, this disclosed range covers wherein the first and second angular amount may be 70 degrees).
Regarding claim 14, the modified Rynerson/Schwarz-Hartmann/Voss device discloses wherein the brush head (as modified by 26 of Schwarz-Hartmann) is cylindrical (see Fig. 1 of Schwarz-Hartmann, the receptacle 25 appears to be cylindrical and allows a substantially circular rotation 49 of the disk-shaped bristle head 26).

Regarding claim 15, the modified Rynerson/Schwarz-Hartmann/Voss device discloses wherein the drive system (as modified by Schwarz-Hartmann) comprises a pinion gear (pinion 32, Fig. 1 of Schwarz-Hartmann), a spur gear linkage (spur gear 33 and quadrilateral link 30, Fig. 1 of Schwarz-Hartmann), and a keyed shaft (spindle 20 is keyed at its end 24, Fig. 1, so that it is keyed to brush shaft 23 of Schwarz-Hartmann) and wherein the pinion gear (32) is coupled to (via motor shaft 31, Fig. 1 of Schwarz-Hartmann) the motor (8, Fig. 1 of Schwarz-Hartmann) and configured to drive the spur gear linkage (33, 30) such that the spur gear linkage converts rotary motion of the pinion gear (32) to oscillating reciprocally arcuate motion (alternating rotary movement 49, Fig. 1 of Schwarz-Hartmann), the spur gear linkage (33, 30) configured to drive the keyed shaft (20, 24) to cause the head receiver (pin 27, Fig. 1 of Schwarz-Hartmann) and the brush head (bristle head 26, Fig. 1 of Schwarz-Hartmann) to oscillate (in movement 49, Fig. 1).
Claims 2-3, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rynerson et al. (2014/0214062) in view of Schwarz-Hartmann et al. (5,974,615) and Voss et al. (2013/0085459) as applied to claim 1 above, and further in view of Altshuler et al. (2005/0154381).
Regarding claim 2, the modified Rynerson/Schwarz-Hartmann/Voss device discloses wherein the proximity system (sensor or camera 101, emitter 102, detector 103, and proximity sensor 109, Fig. 1, taught by Voss) comprises a video camera (camera 101, Fig. 1) and the device communicates with a smart device (cell phone, computer, or TV, see the last sentence of [0035] of Voss) using near field communication protocol (Bluetooth, see the last sentence of [0035] of Voss) with the smart device.
The modified Rynerson/Schwarz-Hartmann/Voss device is still silent regarding the proximity system comprising a lens mounted near the brush head, and wherein video output from the video camera is displayed on the smart device.
Altshuler teaches a related dermatological instrument which includes a proximity system (illumination source 1606, camera 1605, lens 1604, Fig. 16B) including a video camera (CCD camera or video camera 1605, Fig. 16B; and see the last sentence of [0040]) with a lens (optical system lens 1604, Fig. 16B) mounted near the treatment head (see Fig. 16B, the lens 1604 is “near” the head of the device), and in near field communication with (via communications interface 1611 which includes a wireless protocol to communicate with an external computer 1612, see Fig. 16B and see lines 1-9 of [0138]) a smart device (computer 1612, Fig. 16B), and wherein the video output from the video camera is displayed on the smart device (see lines 4-11 of [0138], real time images can be transferred to the computer). 

Regarding claim 3, the modified Rynerson/Schwarz-Hartmann/Voss device discloses a handpiece (housing 28, Fig. 1 of Rynerson) and a detachable neck (121, Fig. 2 of Rynerson is a detachable neck, and the modified device will still have a detachable neck 3 in Fig. 1 of Schwarz-Hartmann, see col. 16, lines 20-21), wherein the power supply (42, Fig. 1 of Rynerson), the motor (motor 30, Fig. 1 of Rynerson as modified by motor 8 of Schwarz-Hartmann), the proximity annunciator (speaker 307, Fig. 3; see lines 9-20 of [0031] of Voss), and the motor has a motor control (motor control switch(es) 34, Fig. 1 of Rynerson see the last sentence of [0025] and the last two sentences of [0026]) are contained in the handpiece (see Fig. 1 of Rynerson, the motor control 34 is in the handpiece area), the head receiver (aperture 182, see Fig. 2 of Rynerson, as modified by aperture tube 13 and pin 27, Fig. 1 of Schwarz-Hartmann) being contained in the detachable neck (121 of Rynerson, as modified by neck 3, Schwarz-Hartmann) and connected (operably connected) to the motor (motor 30, Fig. 1 of Rynerson as modified by motor 8 of Schwarz-Hartmann) through the drive system (the modified device includes the drive system taught by Schwarz-Hartmann, that has a spindle 20 and brush shaft 23, Fig. 1, that extend through the detachable neck) with 
The modified Rynerson/Schwarz-Hartmann/Voss device does not specifically state the brush head (26) is detachably mated with the head receiver.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the brush head to be detachably mated with the head receiver so that the brush can be replaced when it is worn out, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  (MPEP 2144.04).

Altshuler teaches a related dermatological instrument which includes a proximity system (illumination source 1606, camera 1605, lens 1604, Fig. 16B) including a video camera (CCD camera or video camera 1605, Fig. 16B; and see the last sentence of [0040]) with a lens (optical system lens 1604, Fig. 16B) and portions of the proximity system are distributed in a neck area of the device and in the housing (see Fig. 16B, the lens 1604 is in the neck area of the device, and other portions such as the camera 1605 and illumination source 1606 are in the device housing), and in near field communication with (via communications interface 1611 which includes a wireless protocol to communicate with an external computer 1612, see Fig. 16B and see lines 1-9 of [0138]) a smart device (computer 1612, Fig. 16B), and wherein the video output from the video camera is displayed on the smart device (see lines 4-11 of [0138], real time images can be transferred to the computer). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity system of Rynerson/Schwarz-Hartmann/Voss to include a lens and video camera mounted in the neck area in the handpiece and in near field communication with a smart device to display video output from the video camera on the smart device as taught by Altshuler so that the image detected by the proximity system will be able to be transmitted in real time to an external display device such as a smart device.
Regarding claim 6, the modified Rynerson/Schwarz-Hartmann/Voss/Altshuler device discloses wherein the proximity system (as taught by Voss and Altshuler) is 
Regarding claim 16, the modified Rynerson/Schwarz-Hartmann/Voss device discloses wherein the proximity system (sensor or camera 101, emitter 102, detector 103, and proximity sensor 109, Fig. 1, taught by Voss) comprises a video camera (camera 101, Fig. 1) that is part of the eyelid care appliance (it is part of the system in the modified device) and the video camera is linked to a smart device (in connection with, and thus linked, to a smart device such as a cell phone, computer, or TV, see the last sentence of [0035] of Voss) and the video camera and smart device are paired using NFC communication protocol (Bluetooth, see the last sentence of [0035] of Voss) with the smart device.
The modified Rynerson/Schwarz-Hartmann/Voss device is still silent regarding the proximity system comprising a lens mounted near the brush head, and wherein video image from the eyelid care appliance is transmitted using the NFC protocol and displayed on the smart device.
Altshuler teaches a related dermatological instrument which includes a proximity system (illumination source 1606, camera 1605, lens 1604, Fig. 16B) including a video camera (CCD camera or video camera 1605, Fig. 16B; and see the last sentence of [0040]) with a lens (optical system lens 1604, Fig. 16B) mounted near the treatment head (see Fig. 16B, the lens 1604 is “near” the head of the device), and in near field 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity system of Rynerson/Schwarz-Hartmann/Voss to include a lens for the video camera mounted near the brush head and in near field communication with the smart device to display video output from the video camera of the eyelid care appliance on the smart device as taught by Altshuler so that the image detected by the proximity system will be able to be transmitted in real time to an external display device such as a smart device.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rynerson et al. (2014/0214062) in view of Schwarz-Hartmann et al. (5,974,615) and Voss et al. (2013/0085459) as applied to claim 1 above, and further in view of Sonsino et al. (2014/0221908).
Regarding claim 7, the modified Rynerson/Schwarz-Hartmann/Voss device is silent regarding one or more reservoirs, one or more pumps, output tubing, and one or more nozzles for dispensing liquids selected from the group consisting of cleaning agents, Betadine, antiseptics, antimicrobials, anti-inflammatories, anesthetics, saline solution, water, solvents, taggants, stains, pharmaceuticals, nutriceuticals, and monoclonal antibodies.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelid care appliance of Rynerson/Schwarz-Hartmann/Voss to include liquid delivery tubing, nozzles, a pump, and a reservoir as taught by Sonsino so that beneficial liquids can be dispensed to the eyelid in order to enhance the treatment of Meibomian gland dysfunction.
Regarding claim 8, the modified Rynerson/Schwarz-Hartmann/Voss device is silent regarding one or more reservoirs, one or more pumps, output tubing, and one or more nozzles for dispensing gases, liquids, and/or powders which are heated or cooled to create an aerosol.
Sonsino teaches a related eyelid treatment device (Fig. 1) which includes a reservoir (“fluid module 182 can have a fluid reservoir”, see Fig. 1 and see line 15 of [0050]), a pump (delivery module includes a pump, see lines 1-4 of [0096]), output tubing (delivery tubing 156, Fig. 1), and one or more nozzles (one or more delivery 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelid care appliance of Rynerson/Schwarz-Hartmann/Voss to include gas delivery tubing, nozzles, a pump, and a reservoir as taught by Sonsino so that beneficial gases can be dispensed to the eyelid in order to enhance the treatment of Meibomian gland dysfunction.
Regarding claim 9, the modified Rynerson/Schwarz-Hartmann/Voss device is silent regarding a suction pump configured to facilitate removal of debris and liquids from an eyelid margin and expulsion of such debris and liquids as a wastestream through the housing.
Sonsino teaches a related eyelid treatment device (Fig. 1) which includes a fluid delivery module (fluid module 182, delivery module 178, tubing 156, nozzle 132, Fig. 1) to deliver therapeutic fluids to the eye, and a suction pump (“suction module 190 can have a suction force generator such as a suction pump”, see Fig. 1 and see lines 17-19 of [0050]) configured to facilitate removal of debris and liquids from the eyelid margin (see the last three lines of [0046], the suction openings 136 extract the obstructions (debris), tissues, and other materials; furthermore see lines 8-12 of [0065], the used 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelid care appliance of Rynerson/Schwarz-Hartmann/Voss to include a fluid delivery module and a suction delivery module as taught by Sonsino so that beneficial fluids can be dispensed to the eyelid in order to enhance the treatment of Meibomian gland dysfunction, and then the obstructions and used liquids can be suctioned to a waste reservoir.
Regarding claim 10, the modified Rynerson/Schwarz-Hartmann/Voss/Sonsino device is configured to have the wastestream (liquid waste, debris, or tissues, see lines 8-12 of [0065] of Sonsino) be examined by a video camera because the modified device includes a video camera (camera 101, Fig. 1 of Voss) which will be able to be used to visually examine what debris is present or not present in the eyelid area.  Thus, the modified device is configured to facilitate detection and reporting of contents of the wastestream due to the presence of the video camera (101).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rynerson et al. (2014/0214062) in view of Schwarz-Hartmann et al. (5,974,615) and Voss et al. (2013/0085459) as applied to claim 1 above, and further in view of Altshuler et al. (2005/0154381), and Poran et al. (2013/0345685).
The modified Rynerson/Schwarz-Hartmann/Voss device discloses wherein the proximity system is a video camera (camera 101, Voss) but is silent regarding one or more band-limited light sources that project light in front of the brush head, where the 
Altshuler teaches a related dermatological instrument which includes one or more band-limited light sources (illumination source 1606, Fig. 16B; paragraph [0086] states that the illumination source for illuminating the treatment area can be selected to generate radiation in any desired spectral region… “UV, violet, blue, green, yellow light or infrared radiation (e.g., about 290-600 nm, 1400-3000 nm) can be used for visualization of superficial targets, such as vascular and pigment lesions, fine wrinkles, skin texture and pores.  Blue, green, yellow, red and near IR light in a range of about 450 to about 1300 nm can be used for visualization of a target at depths up to about 1 millimeter below the skin… it should be understood that in other embodiments the handheld device can incorporate a plurality of such sources, of the same or different emission spectra”) that project light in front of the head of the device (“illumination source 1606, for example, an LED, illuminates the treatment area”, see lines 12-13 of [0136]), wherein the proximity system (illumination source 1606, camera 1605, lens 1604, Fig. 16B) is a video camera (CCD camera or video camera 1605, Fig. 16B; and see the last sentence of [0040]) with a lens (optical system lens 1604, Fig. 16B) mounted near the distal head (see Fig. 16B, the lens 1604 is “near” the distal end of the housing), and in near field communication with (via communications interface 1611 which includes a wireless protocol to communicate with an external computer 1612, see Fig. 16B and see lines 1-9 of [0138]) a smart device (computer 1612, Fig. 16B), and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity system of Rynerson/Schwarz-Hartmann/Voss to include one or more band-limited light sources that project light in front of the brush head, and the proximity system to include a lens and video camera mounted in the neck area in the housing and in near field communication with a smart device to display video output from the video camera on the smart device as taught by Altshuler so that the image detected by the proximity system will be able to be transmitted in real time to an external display device such as a smart device.  Furthermore, the one or more band-limited light sources will help the device be able to visualize different parts of the eyelid (such as the outer surface, or to target depths up to 1 millimeter below the skin).
The modified Rynerson/Schwarz-Hartmann/Voss/Altshuler device creates images based upon light from different spectra (see paragraph [0086] of Altshuler which states that the illumination source for illuminating the treatment area can be include “UV, violet, blue, green, yellow light or infrared radiation (e.g., about 290-600 nm, 1400-3000 nm) can be used for visualization of superficial targets, such as vascular and pigment lesions, fine wrinkles, skin texture and pores.  Blue, green, yellow, red and near IR light in a range of about 450 to about 1300 nm can be used for visualization of a target at depths up to about 1 millimeter below the skin… it should be understood that in other embodiments the handheld device can incorporate a plurality of such sources, of 
Even if the modified device is considered to be silent regarding multispectral image analysis, Poran teaches an aesthetic treatment device which includes a camera system (7, Fig. 1) which is a multispectral camera system sensitive to the visible spectrum and infrared spectrum (thus, it will include multispectral image analysis, see lines 1-6 of [0049]). The device is connected to a smart device (computer screen, tablet, or cell phone, see lines 10-14 of [0049]) in order to display the collected images (see lines 1-14 of [0049]) on the smart device.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rynerson/Schwarz-Hartmann/Voss/Altshuler to include multispectral image analysis as taught by Poran so that the multispectral images are able to be displayed on the smart device. 
Response to Arguments
Applicant's arguments filed February 13, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that Woog et al. (2002/0156402) is a device directed at a massaging device which is applying acoustic pressure, and this is not the method or mechanism of the instant invention which utilizes the oscillating head to stimulate the meibomian glands (see the last paragraph of page 21 of the Remarks, through the third paragraph of page 22 of the Remarks), this argument has been considered, but it is moot because Woog is no longer being relied upon in the current rejection(s) due to the claims patentably distinguishes them from Woog.
Regarding the argument that Smith et al. (2012/0065556) requires incorporation of a heater and temperature sensor inside the eyepiece and the instant invention does not claim these features (see the penultimate paragraph of page 22 of the Remarks), this argument is not persuasive. First, the argument is moot because Smith is no longer relied upon in the current rejection(s) due to the claim amendments. Second, the pending claims recite the open-ended transitional phrase “comprising” and thus these additional features of Smith are permissible in a prior art rejection.
Regarding the argument that Voss et al. (2013/0085459) camera system for assisting dispensing liquid towards the eye is “different than the use of the camera or sensing mechanism of the instant invention which is designed to assist the patient come in contact with the eyelid” (see the last line of page 22 of the Remarks, through the first paragraph of page 23 of the Remarks), this argument is not persuasive. Although there may be some differences, Applicant has not pointed out how the language of the claims patentably distinguishes them from Voss.
Regarding the argument that if one was to assemble the invention of Voss, Smith, and Woog one would not have the information needed to implement the instant invention and the references do not make it obvious to conceive the instant invention (see the second paragraph of page 23 of the Remarks), this argument is not well taken. First, the argument is moot because Smith and Woog are no longer relied upon in the current rejection(s) due to the claim amendments. Second, Applicant's arguments 
Regarding the argument that the image capture device used in Altshuler et al. (2005/0154381) is for directing at least a portion of radiation emanating from the target skin region to the image capture device, whereas the instant invention camera captures and displays the distance of the device to the eyelid (see the last paragraph of page 27 of the Remarks, through the first paragraph of page 28 of the Remarks), this argument is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “displays the distance of the device to the eyelid”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the argument that Altshuler’s “display mounted to the housing for displaying the image” is not the same as the disclosure of the instant invention such as paragraph [0154] of the instant invention (See the last paragraph of page 28 of the Remarks), this argument is not well taken. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the camera device of the instant invention is used to capture and display the distance of the device to the eyelid”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the argument that “A devices of which is constructed with respect to Smith in view of Woog et al. and Voss et al., and further in view of Sansino would not lead one of ordinary skill to construct a device with a massaging system, a proximity sensor that uses a video camera and connectivity to a smart device using an NFC communication protocol, an annunciator function, as well as an irrigation and suction system” (see the last paragraph of page 32 of the Remarks, through the first three lines of page 33 of the Remarks), this argument is not persuasive. This is a conclusory statement and Applicant has not provided any explanation to support the conclusion that one of ordinary skill in the art would not construct such a device. Furthermore, it is noted that Smith and Woog are no longer relied upon in the current rejection(s) due to the claim amendments. Thus, the argument is moot.
 Regarding the argument that the light of the instant invention is not for treatment, but for illuminating an area, but the light of Poran is for aesthetic treatments (see the first three paragraphs of page 36 of the Remarks), this argument is not persuasive. The aesthetic treating light of Poran was not being relied upon in the 103 rejection, only the use of a multispectral image analysis. 
Regarding the argument that one of ordinary skill in the art would not construct the device of claim 11 based upon Smith, Woog, Voss, Altshuler, and Poran (see the last paragraph of page 36 of the Remarks), this argument has been considered but it is moot because Smith and Woog are no longer relied upon in the current rejection(s) due to the claim amendments.
Regarding the argument that the poking action of the bristles of Schwarz-Hartmann would be detrimental to the meibomian glands of a patient and that the instant invention applies a gentle motion which is significantly different than the process of brushing a person’s teeth (see the last paragraph of page 39 of the Remarks, through the first two lines of page 40 of the Remarks), this argument is not persuasive. The stroking motion of Schwarz-Hartmann is very small, moving as little as 0.04 mm (see col. 11, lines 12-16). Furthermore, Rynerson already discloses using a variety of reciprocating, rotating, and vibrating motions (38a, 38b, 38c, Fig. 1; see lines 16-21 of [0025]). Rynerson additionally contemplates providing “any motion … that creates relative motion to the debris on the eye 15 such that upon contacting the debris with the swab 14, the debris is removed” see lines 12-16 of [0025], emphasis added). Therefore, Applicant’s conclusory statement that the stroking movement of Schwarz-Hartmann would be detrimental to the meibomian glands is not persuasive because Rynerson specifically states that any motion that creates relative motion to the debris on the eye could be acceptable and because the actual magnitude of the stroking motion of Schwarz-Hartmann is minimal.
Regarding the argument that a device of Smith, Woog, Voss, and Schwarz-Hartmann would not lead one of ordinary skill in the art to construct a device of claims 14-15 (see the first full paragraph of page 40 of the Remarks), this argument has been considered but it is moot because Smith and Woog are no longer relied upon in the current rejection(s) due to the claim amendments.
Regarding the argument that Knoche et al. (2007/0239034) is not the invention disclosed in the instant invention (see the first paragraph of page 43 of the Remarks; 
Regarding the argument that a device of Smith, Woog, Voss, and Knoche would not lead one of ordinary skill in the art to construct a device of claim 16 (see the last paragraph of page 43 of the Remarks), this argument has been considered but it is moot because Smith, Woog, and Knoche are no longer relied upon in the current rejection(s) due to the claim amendments.
Regarding the argument that a device of Smith, Woog, Voss, and Knoche would not lead one of ordinary skill in the art to construct a device of claim 17 (see the last paragraph of page 43 of the Remarks), this argument has been considered but it is moot because Smith, Woog, and Knoche are no longer relied upon in the current rejection(s) due to the claim amendments. Furthermore, Applicant has cancelled claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parsloe (9,675,516) discloses a related massage apparatus for the eyelid to treat inflammation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



                                                                                                                                                                               /CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785